Citation Nr: 0706066	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 



THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran has level II hearing in his left ear and level I 
hearing in the nonservice-connected right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, 
dated in January 2004.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
essentially, evidence that the disability was worse.  The 
veteran was informed that VA would obtain VA records, and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the general 
provision for the effective date of the claim). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim, is 
harmless error.  

To the extent that the provision for the effective date was 
not provided, as the claim is denied, an effective date will 
not be assigned and any defect with respect to the notice 
required under Dingess has not prejudiced the veteran's claim 
and is harmless error. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence.  And the claim was then readjudicated 
following substantial content-complying notice as evidenced 
by the statement of the case, dated in April 2004.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded a recent 
VA audiological examination to evaluate his left ear hearing 
loss.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence 

On audiometric testing of the left ear by VA in June 2003, 
the pure tone thresholds in decibels the tested frequencies 
of 1000, 2000, 3000, and 4000 Hertz were 50, 65, 90, and 100, 
respectively.  The average pure tone threshold was 76 
decibels in the 


left ear and speech recognition was 96 percent.  For the 
nonservice-connected right ear, the average pure tone 
threshold was 51 decibels and speech recognition was 100 
percent. 

Rating Criteria 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  As the service-connected 
left ear is rated as noncompensable, the nonservice-connected 
right ear is assigned a numerical designation of I.  38 
C.F.R. §§ 3.383, 4.85.

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).
Analysis

Applying the results of the audiometric testing in June 2003 
by VA to TABLE VI, the findings for the left ear yield a 
numerical designation of II (between 74 and 81 percent 
average pure tone decibel hearing loss with between 92 and 
100 percent of speech discrimination) and a designation of I 
for the nonservice-connected right ear as required by 
38 C.F.R. § 4.85.  Entering the numeral designations of II 
and I to TABLE VII yields a disability rating of zero percent 
under Diagnostic Code 6100.

As the veteran's hearing loss is not compensable under the 
rating schedule, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for left ear hearing loss is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


